Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 9, 11-16 and 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2018/0242422 A1, hereinafter referred to as Choi). 

    PNG
    media_image1.png
    464
    602
    media_image1.png
    Greyscale


Regarding claim 1, Choi discloses a circuit module (“Circuit Module”, see annotated Fig. 1 above) physically separated from a power source (300), for electrically coupling to the power source and powering a plurality of direct-current (DC) lighting components (LED arrays 210, 220), the power source (300) outputting a source DC power at a source DC voltage (DC1, see annotated Fig. 1 above; paragraphs [0037]-[0038]), the plurality of DC lighting components drivable by a driving DC power at a driving DC voltage (V1, V2, see annotated Fig. 1 above; output of 120_1, 120_2, Figs. 1, 2) lower than (“a buck converter”, paragraph [0046]) the source DC voltage, the circuit module comprising: 
one or more circuit submodules (“Submodule”, see annotated Fig. 1 above), each circuit submodule comprising therein a DC-to- DC (DC/DC) converter (“the first output circuit 120_1 and the second output circuit 120_2 may include DC-DC converter circuits”, paragraph [0046]) for electrically coupling to the power source via one or more cables;
the DC/DC converter comprising a plurality of outputs (V1, V2, see annotated Fig. 1 above), each of the plurality of outputs electrically coupled to a respective one of the plurality of electrically coupling to a subset of the lighting components (210, 220 in Fig. 2; paragraphs [0047]-[0048]) for converting the source DC power to the driving DC power at the driving DC voltage for individually driving the subset of the plurality of lighting component (paragraphs [0051]-[0052]). 
Regarding claim 4, Choi discloses a gateway (communication interface such as Bluetooth, Ethernet, Paragraph [0101]; gateway 5100, Fig. 16) for wirelessly communicating with a computing device (20, Fig. 7A; 5210, 5800, Fig. 16); wherein each circuit submodule further comprises a wireless communication unit (4320, Fig. 15; para [0162]) configured for wireless communicating with the gateway; and wherein the gateway is configured for wirelessly receiving from the computing device a command and in response wirelessly communicating with the wireless communication unit of each circuit submodule for controlling the lighting of the subset of the lighting components coupled thereto (paragraphs [0101], [0162], [0165], [0167]-[0169].
Regarding claim 5, Choi discloses the circuit module of claim 4, wherein each circuit submodule further comprises a control unit (110a, Fig. 7A; para [0101]) in signal communication with the wireless communication unit and configured for controlling the lighting of the subset of the lighting components coupled thereto.
Regarding claim 6, Choi discloses the circuit module of claim 5, wherein in each circuit submodule, the control unit (110a, Fig. 7A; para [0101]) is configured for individually controlling the lighting of each of the subset of the lighting components coupled thereto.
Claims 7 and 9 are similarly rejected as claim 1 as discussed above.
Claims 11-13 are similarly rejected as claims 4-6 as discussed above.
Regarding claim 14, Choi discloses the lighting apparatus of claim 7 further comprising at least an AC/DC converter (rectifier 130, para [0038]) for converting an AC power (300) of the power source to the source DC power for inputting to the first portion of each electrical path.
Method claims 15 and 16 are essentially the same in scope as Claim 1 as discussed above and are rejected similarly.
Method claims 18-20 are essentially the same in scope as claims 4-6, and 11-13 as discussed above and are rejected similarly.
Method claim 21 are essentially the same in scope as claim 14 as discussed above and are rejected similarly.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi.
Regarding claims 2 and 8, Choi discloses all the features and limitations as discussed above but does not specifically disclose wherein the source DC voltage is higher than 12V.
Choi further disclose “the power supply 300 may include circuit components configured to generate or convert power and supply the power to the LED module 200 via the LED driving apparatus 100.”, paragraph [0037]; “The rectifier 130 may convert an alternating current outputted by the power supply 300 to a direct current.”, paragraph [0038];.and “the first output circuit 120_1 and the second output circuit 120_2 may include DC-DC converter circuits having various topologies such as a fly-back converter, a buck converter, and a forward converter.”, paragraph [0046].
Therefore, it would having been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to generate DC voltage higher than 12V at the output of the rectifier 130 of Choi so that any other voltage appropriate LED module can be operated properly.  Such modification would have been a mere an obvious engineering variation well within the ordinary skill in the art.
Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Bowser et al. (US 2018/0177026 A1, hereinafter referred to as Bowser).
Regarding claim 22, Choi discloses all the features and limitations as discussed above but does not specifically disclose wherein the DC/DC converter of each LED submodule is configured for using a closed-loop control to modulate currents of the plurality of outputs thereof.
Bowser disclose that the control circuitry 40 is coupled to the second end of each of the LED strings by the cabling 44. Based on any number of fixed or dynamic parameters, the control circuitry 40 may individually control (a closed-loop control, Fig. 11) the pulse width modulated current that flows through the respective LED strings (para [0098]).
Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the features of Bowser into the device of Choi to adjust the current provided to each of the LED strings to effectively reduce the intensity of the resultant white light emitted from the LED strings while maintaining the desired color temperature, as taught by Bowser (paragraph [0098]). 
Claims 23 and 24 are essentially the same in scope as claim 22 as discussed above and are rejected similarly. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-9, 11-16, and 18-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL D CHANG/            Primary Examiner, Art Unit 2844